Citation Nr: 0904039	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  06-03 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for diabetes mellitus.

2.  Entitlement to an initial evaluation greater than 10 
percent prior to March 7, 2006, and greater than 20 percent 
thereafter, for post-operative residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

The Veteran had active service from January 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California, which granted service connection for 
the Veteran's diabetes mellitus with an assigned evaluation 
of 20 percent, effective from April 10, 2002, and post-
operative residuals of prostate cancer, with a 100 percent 
evaluation evaluation, effective April 10, 2003, and a 10 
percent evaluation from August 1, 2003.  In April 2007, the 
RO granted an increased rating of 20 percent for post-
operative residuals of prostate cancer, effective from March 
7, 2006.  

The record reflects that the Veteran has raised the issue of 
an increase in disability for his erectile dysfunction.  This 
issue has not been developed for appellate review and is 
referred to the RO for appropriate action.


FINDINGS OF FACT

1.  The evidence of record supports a finding that the 
Veteran's diabetes mellitus required insulin, restricted 
diet, and regulation of activities during the entire appeal 
period.

2.  Prior to March 7, 2006, the Veteran's post-operative 
residuals of prostate cancer were manifested by frequency of 
urination once every two hours during the day and nocturia 2 
times per night. 

3.  From March 7, 2006, the Veteran's post-operative 
residuals of prostate cancer has been manifested by frequency 
of urination every hour during the day and nocturia 2-3 times 
per night.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a 40 percent evaluation, but no more, for 
diabetes mellitus have been met during the entire appeal 
period.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.1-4.14, 4.119, Diagnostic Code 7913 (2008).

2. The criteria for initial disability evaluations greater 
than 10 percent prior to March 7, 2006, and 20 percent 
thereafter, for post-operative residuals of prostate cancer 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. § 4.115, Diagnostic Codes 7527, 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, 
the Secretary is required to inform the appellant of the 
information and evidence not of record that (1) is necessary 
to substantiate the claim, (2) the Secretary will seek to 
obtain, if any, and (3) the appellant is expected to provide, 
if any, and to request that the claimant provide any evidence 
in his possession that pertains to the claim.  See 38 
U.S.C.A. § 5103(a); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 
C.F.R. § 3.159 (2007); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) if an increase in the disability is found, the rating 
will be assigned by applying the relevant Diagnostic Codes 
(DC) based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Such notice was not provided in this case.  Although the 
appellant received inadequate notice, and that error is 
presumed prejudicial, the record reflects that the purpose of 
the notice was not frustrated.  Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007); Vazquez-Flores, 22 Vet. App. at 
49.

In a November 2004 letter, the RO explained that the VA was 
responsible for (1) requesting records from Federal agencies, 
(2) assisting in obtaining private records or evidence 
necessary to support his claim, and (3) providing a medical 
examination if necessary.  A January 2006 statement of the 
case (SOC) explained the criteria for the next higher 
disability ratings available for diabetes mellitus and for 
post-operative residuals of prostate cancer under the 
applicable diagnostic codes.  The January 2006 SOC also 
provided the appellant with the applicable regulations 
relating to disability ratings for his service-connected 
diabetes mellitus and for post-operative residuals of 
prostate cancer.  Moreover, the record shows that the 
appellant was represented by Disabled American Veterans 
throughout the adjudication of the claims.  Overton v. 
Nicholson, 20 Vet. App. 427 (2006).   Thus, based on the 
record as a whole, the Board finds that a reasonable person 
would have understood from the information that VA provided 
to the appellant what was necessary to substantiate his 
increased rating claims, and as such, that he had a 
meaningful opportunity to participate in the adjudication of 
his claims such that the essential fairness of the 
adjudication was not affected.  See Sanders, 487 F.3d at 489.

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, and obtained medical opinions as to the 
severity of the disabilities.  All known and available 
records relevant to the issues on appeal have been obtained 
and associated with the Veteran's claims file; and the 
Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claims at this time.

Increased Ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

Because this is an appeal from an initial grant of service 
connection and originally assigned ratings, separate ratings 
may be assigned for separate time periods that are under 
evaluation.  That is, appellate review must consider the 
applicability of "staged ratings" based upon the facts 
found during the time period in question.  Fenderson v. West, 
12 Vet. App. 119 (1999).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the Veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).

Diabetes Mellitus

At the outset, the Board notes that service connection is in 
effect for coronary artery disease, hypertension, peripheral 
neuropathy of the left and right extremities and diabetic 
retinopathy, all of which are secondary to the Veteran's 
service-connected diabetes mellitus.  

The Veteran's diabetes mellitus has been rated as 20 percent 
disabling pursuant to 38 C.F.R. § 4.119, Diagnostic Code 
7913.  Under Diagnostic Code 7913, a 20 percent disability 
rating is assigned for diabetes mellitus requiring insulin 
and restricted diet; or, an oral hypoglycemic agent and 
restricted diet. A 40 percent disability rating is assigned 
for diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  The Veteran appealed the initial 
assignment of a 20 percent disability rating.

Service connection for the Veteran's type II diabetes 
mellitus was based on in-service herbicide exposure.  

Private medical treatment records dated from June 2001 to 
June 2003 show that the Veteran was treated for his diabetes 
mellitus with insulin and with dietary restrictions.   

In a May 2004 statement, the Veteran reported that for the 
past two years his diabetes has not been under control and 
that his physician has changed the type of insulin he takes 
several times.  He also stated that he was on a restricted 
diet and that his activities and travel were limited due to 
frequent urination.  

The Veteran underwent a VA (QTC) examination in April 2005.  
He stated that he has not been hospitalized because of his 
diabetes and that he sees his doctor six times a year.  With 
regard to functional impairment, the examiner noted that the 
Veteran should not engage in prolonged standing or walking as 
a result of diabetic neuropathy.   

An April 2006 letter was received from the Veteran's private 
physician who stated that he has been treating the Veteran 
for diabetes for over twenty years.  He reported that the 
Veteran was struggling with very high blood sugar levels and 
was seen regularly for his condition.  He indicated that the 
Veteran required at a minimum, two injections of different 
types of insulin in the morning and evening and an additional 
dose when his blood sugar rose above 140 during the day.  He 
stated that the Veteran was on a restricted diet and that his 
activities were regulated.  The Veteran was to avoid 
strenuous occupational and recreational activities in order 
to prevent lowering of his blood sugar and triggering a 
hypoglycemic reaction.   

On VA (QTC) examination in January 2007, the Veteran denied 
any hospitalization for episodes of hyper or hypoglycemia, 
although he reported some episodes of hypoglycemia at home.

The evidence supports the assignment of a 40 percent 
disability rating for the Veteran's service-connected 
diabetes mellitus. The medical evidence of record shows that 
the Veteran's diabetes mellitus is manifested by the need for 
insulin, restricted diet, and regulation of activities.  This 
is the exact criteria contemplated by a 40 percent rating.  
The evidence also shows that this level of disability has 
been in effect since the date service connection was granted.  
Accordingly, an initial disability rating of 40 percent is 
granted for the Veteran's diabetes mellitus.

The Board further finds that an initial evaluation in excess 
of 40 percent is not warranted.  The objective medical 
evidence of record does not show the Veteran's diabetes 
mellitus required insulin, restricted diet, and regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, plus 
complications that would not be compensable if separately 
evaluated in order to warrant a 60 percent rating.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913.

Post-Operative Residuals of Prostate Cancer

Malignant neoplasms of the genitourinary system are rated 
under Diagnostic Code 7528.  Pursuant to these provisions, a 
100 percent evaluation is warranted when the evidence 
indicates malignant neoplasms of the genitourinary system.  A 
"Note" to this code section states that the rating of 100 
percent will continue for six months following cessation of 
surgical, X-ray, antineoplastic chemotherapy or other 
therapeutic procedure, and if there has been no local 
reoccurrence or metastasis following the cessation of the 
therapy, then the disability is to be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
Id.

Additionally, postoperative residual disability of the 
prostate gland is rated as either a urinary tract infection 
or as voiding dysfunction whichever is greater.  38 C.F.R. 
§ 4.115(b), Diagnostic Code 7527 (2008).

The Veteran has not undergone additional surgery or therapy 
for prostate cancer since 2003.  Hence, the Veteran's 
condition should be rated pursuant to the Note to Diagnostic 
Code 7528 and Diagnostic Code 7527.  Id.

The Veteran's prostate cancer residuals are most 
appropriately evaluated in terms of voiding dysfunction, as 
there is no medical evidence of record indicative of renal 
dysfunction.  Voiding dysfunction is rated under the three 
subcategories of urine leakage, urinary frequency, and 
obstructed voiding.  See 38 C.F.R. § 4.115a (2008).

The Veteran has been assigned a 10 percent rating prior to 
March 7, 2006, and a 20 percent rating thereafter based upon 
urinary frequency.  A 10 percent rating is warranted for 
daytime voiding interval between two and three hours, or; 
awakening to void two times per night.  A 20 percent rating 
contemplates a daytime voiding interval between one and two 
hours, or; awakening to void three to four times per night.  
A 40 percent rating is warranted for a daytime voiding 
interval less than one hour or; awakening to void five or 
more times per night.  38 C.F.R. § 4.115(a) (2008).

A higher 30 percent rating may be assigned for voiding 
dysfunction that requires the wearing of absorbent materials 
which must be changed 2 to 4 times per day; or urinary tract 
infections where the evidence shows recurrent symptomatic 
infection requiring drainage and frequent hospitalization 
(greater than two times per year) and/or requiring continuous 
intensive management; or obstructive voiding with urinary 
retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115(a) (2008).

Service connection for the Veteran's post-operative residuals 
of prostate cancer was based on in-service herbicide 
exposure.  

Private medical treatment records show that the Veteran was 
diagnosed with prostate cancer in September 2002 and that he 
underwent retropubic prostatectomy in January 2003.  Post-
surgical treatment records dated in 2003 show that the 
Veteran experienced mild incontinence.

In a February 2004 private medical treatment record, the 
Veteran reported that occasionally at night he will wet 
himself but other than that, every with activity, he did not 
have any urinary control problems.  In an April 2005 
treatment record, he reported that he had pretty good control 
but that he leaked recently during sleep and occasionally 
with stress maneuvers.  The Veteran was placed on a trial 
medication of Detrol.  The clinical assessment was urgency 
and frequency and mild stress incontinence.  In a May 2005 
treatment record, it was noted that the Veteran experienced 
marked improvement on Detrol with very little stress 
incontinence.  

The Veteran underwent a VA (QTC) examination in April 2005.  
He reported that he urinated frequently once every two hours 
during the daytime and twice at night every four hours.   

In a March 2006 letter from the Veteran's private physician, 
it was noted that since the prostate cancer surgery, the 
Veteran experienced urinary frequency.  He was on Detrol for 
his overactive bladder.

In a May 2006 statement, the Veteran's friend reported that 
he and the Veteran have played golf at least one a week and 
that the Veteran has never been able to go more than 2 holes 
without having to take a restroom break.

In a March 7, 2006 VA outpatient treatment record and 
subsequent May and June treatment records, the Veteran 
complained of daytime voiding every hour and of nighttime 
voiding two to three times.  He denied dysuria and stated 
that Detrol had improved the urinary frequency.     

The Veteran underwent a VA (QTC) examination in January 2007.  
He reported that he experienced some leakage of urine when a 
makes a wrong turn or coughs and that he occasionally wore a 
pad.  He stated that he gets up three to four times a night 
to urinate and that during the day, he urinates hourly.  The 
Veteran was diagnosed as having mild stress urinary 
incontinence. 
 
In an August 2007 VA outpatient treatment record, the Veteran 
continued to report the presence of daytime urinary frequency 
with a urinary frequency of two to three times at night.

Prior to March 7, 2006, the Veteran reported that he voided 
once every two hours during the daytime and twice at night 
every four hours.  Thus, the criteria for a 20 percent rating 
based on awakening three or four times per night were not 
met.  In short, the preponderance of the evidence is against 
assigning an initial rating higher than 10 percent prior to 
March 7, 2006, based on urinary frequency. 

From March 7, 2006, the Veteran has reported frequency of 
urination of every hour per day and nocturia two to three 
times per night.  This report comports with the 20 percent 
evaluation assigned for urinary frequency.  There is no 
evidence of a daytime voiding interval less than one hour, 
or; awakening to void five or more times per night to warrant 
a 40 percent rating.  

The Board has considered other potentially applicable codes, 
to include evaluations based upon voiding dysfunction, 
obstructed voiding, and urinary tract infections.  While the 
Veteran reported during the January 2007 examination that he 
occasionally wore a pad, the Board finds this single vague 
report of the use of absorbent materials to is insufficient 
evidence, when considered with the record as a whole, to 
warrant a rating for the Veteran's disability based on urine 
leakage.  Furthermore, the Veteran has denied obstruction of 
urinary flow, and there is no history of catheterization.  
The Veteran also does not have a history of recurrent urinary 
tract infections. As such, increased compensation based upon 
these potentially applicable diagnostic codes is not 
warranted.

The Board finds that the preponderance of the evidence is 
against initial evaluations greater than 10 percent prior to 
March 7, 2006, and greater than 20 percent thereafter, for 
post-operative residuals of prostate cancer.  As the 
preponderance of the evidence is against this claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990).  Accordingly, the appeal 
concerning this claim is denied.



ORDER

An initial disability rating of 40 percent is granted for 
diabetes mellitus.

An initial evaluation greater than 10 percent prior to March 
7, 2006, and greater than 20 percent thereafter, for post-
operative residuals of prostate surgery is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


